
	
		I
		112th CONGRESS
		2d Session
		H. R. 3808
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2012
			Mrs. Myrick (for
			 herself, Mr. Coble, and
			 Mr. McIntyre) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act with respect
		  to detention of unlawfully present aliens who are apprehended for driving while
		  intoxicated, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Scott Gardner
			 Act.
		2.Detention and
			 removal of aliens apprehended for driving while intoxicated (DWI)Section 236 of the Immigration and
			 Nationality Act (8 U.S.C. 1226) is amended—
			(1)in subsection
			 (c)(1)—
				(A)in subparagraph
			 (C), by striking or at the end;
				(B)in subparagraph
			 (D), by adding or at the end; and
				(C)by adding after
			 subparagraph (D) the following:
					
						(E)is unlawfully
				present in the United States and is apprehended for driving while intoxicated,
				driving under the influence, or similar violation of State law (as determined
				by the Secretary of Homeland Security) by a State or local law enforcement
				officer,
						;
				(2)by redesignating
			 subsection (e) as subsection (f); and
			(3)by inserting after
			 subsection (d) the following new subsection:
				
					(e)Driving while
				intoxicatedIf a State or
				local law enforcement officer apprehends an individual for an offense described
				in subsection (c)(1)(E) and the officer has reasonable ground to believe that
				the individual is an alien—
						(1)the officer shall verify with the databases
				of the Federal Government, including the National Criminal Information Center
				and the Law Enforcement Support Center, whether the individual is an alien and
				whether such alien is unlawfully present in the United States; and
						(2)if any such database indicates that the
				individual is an alien unlawfully present in the United States—
							(A)a State or local
				law enforcement officer is authorized to issue a Federal detainer to maintain
				the alien in custody in accordance with such agreement until the alien is
				convicted for such offense or the alien is transferred to Federal
				custody;
							(B)the officer is authorized to transport the
				alien to a location where the alien can be transferred to Federal custody and
				shall be removed from the United States in accordance with applicable law;
				and
							(C)the Secretary of Homeland Security
				shall—
								(i)reimburse the
				State and local law enforcement agencies involved for the costs of transporting
				aliens when such transportation is not done in the course of their normal
				duties; and
								(ii)prioritize
				removal of such
				aliens.
								.
			
